Case 2:19-cv-00401-JRG Document 32 Filed 03/30/20 Page 1 of 8 PageID #: 327



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION



MAXUS LIQUIDATING TRUST,                  Case No.: 2:19-cv-401

                Plaintiff,                 ORAL HEARING REQUESTED
                                            JURY TRIAL DEMANDED
      v.

GREENSTONE ASSURANCE, LTD.

                Defendant



 DEFENDANT GREENSTONE ASSURANCE, LTD.’S RESPONSE TO THE MAXUS
   LIQUIDATING TRUST’S SUR-REPLY AND IN FURTHER SUPPORT OF ITS
   MOTION TO DISMISS THE MAXUS LIQUIDATING TRUST’S COMPLAINT
 Case 2:19-cv-00401-JRG Document 32 Filed 03/30/20 Page 2 of 8 PageID #: 328




                                                  TABLE OF CONTENTS

ARGUMENT ...................................................................................................................................1
I.        THE TRUST’S NEWFOUND ASSERTIONS IN ITS SUR-REPLY RAISE NO
          ISSUES OF FACT WHICH PRECLUDE THE DISMISSAL OF ITS
          COMPLAINT. .....................................................................................................................1
II.       THE TRUST’S NEW ALLEGATIONS AND MISSTATEMENTS CANNOT
          DEFEAT GREENSTONE’S LEGALLY DISPOSITIVE ARGUMENTS. ........................3
III.      EVERY DOCUMENT GREENSTONE ATTACHED AND CITED IS
          PROPERLY BEFORE THIS COURT AT THE MOTION TO DISMISS STAGE. ..........4




                                                                     ii
    Case 2:19-cv-00401-JRG Document 32 Filed 03/30/20 Page 3 of 8 PageID #: 329



         Greenstone respectfully submits this Response to the Trust’s Sur-Reply,1 which introduces

new arguments in an attempt to create issues of fact where there are none. But the Trust must be

held to the allegations in its Complaint and cannot now improperly amend its allegations via Sur-

Reply, seemingly counting on Greenstone’s inability to respond and correct the record.

                                           ARGUMENT

I.       THE TRUST’S NEWFOUND ASSERTIONS IN ITS SUR-REPLY RAISE NO
         ISSUES OF FACT WHICH PRECLUDE THE DISMISSAL OF ITS COMPLAINT.

         In the Complaint, the Trust based its claims for coverage solely on the Umbrella Coverage

provision of “Greenstone Policy 22055” and yet, in its Sur-Reply, for the first time, the Trust

claims that it is entitled to coverage based on an entirely new provision. The Trust seizes upon a

single reference to “OIL Deductible Buy-Back Insurance” in the table of contents of Greenstone

Exhibit F. Sur-Reply at 3. Pointing to this line item, the Trust now asserts, without any

substantiation, that “OIL insurance” happens to provide exactly the type of coverage that it has

been claiming from the start: “for catastrophic environmental liabilities,” while also maintaining

that its claims are not actually for environmental liabilities, but only for liabilities assumed by

contract. Id. The Trust never raised this theory in its Complaint nor its 30-page Opposition.

         “[A] reply brief must be limited to addressing the arguments raised by the [response].” See,

e.g., Petty v. Portofino Council of Coowners, Inc., 702 F. Supp. 2d 721, 729 n.3 (S.D. Tex. 2010).

The Trust’s newfound reliance on the table of contents of an exhibit that it earlier claimed was

“not one of the Greenstone Policies”2 is a brand new argument raised in the Sur-Reply. By adding


1
 Capitalized terms not defined herein shall have the same meaning ascribed to them in the Motion
[ECF No. 8].
2
  In its Opposition, the Trust strenuously asserted that Exhibit F was “not one of the Greenstone
Policies,” Opp’n at 7 n.3, but in the same breath argued that Exhibit F “confirm[s] the accuracy of
the coverage terms as alleged in the Complaint.” Id. (emphasis added). In its Sur-Reply, the Trust
appears to agree that Exhibit 1 to the Reply (the same policy) is “Greenstone Policy 22055” on


                                                  1
    Case 2:19-cv-00401-JRG Document 32 Filed 03/30/20 Page 4 of 8 PageID #: 330



this new purported basis for relief, the Trust impermissibly seeks to “constructively amend” its

Complaint “through [its] Responses to the Motion[] to Dismiss.” Cepeda v. Emerald Corr. Mgmt.

LLC, EP-18-CV-150-PRM, 2018 WL 4999973, at *3 n.4 (W.D. Tex. Aug. 28, 2018). Such

“allegations in a response to a motion to dismiss are insufficient to withstand a 12(b)(6) motion.”

Id. The Trust’s last-ditch effort to save its Complaint is not only improper but is insufficient.

         While the Trust contends that Policy 22055 is representative of all policies that were

allegedly issued, see, e.g., Compl. ¶¶ 2, 10, 12 (claiming that “[t]he Greenstone Policies each

require” the coverage it describes as in Policy 22055), the Trust ignores that the Policy also

contains terms expressly excluding the Trust’s claimed losses from coverage. See Mot. Ex. F, Sec.

VII, Umbrella Liability Exclusions, ¶ 7. Specifically, the Policy bars coverage for liability “arising

out of seepage and/or pollution . . . irrespective of the cause.” Id.3 In short, the Policy refutes the

Trust’s contention that its claims—arising from the willful, decades-long pollution of the Passaic

River in New Jersey—“do not come within any exception to or exclusion from coverage.” Compl.

¶ 21.

         Throughout its Opposition and Sur-Reply, the Trust urges the Court that it is “required to

accept as true [plaintiff’s] allegation[s] in [its] Original Complaint.” Sur-Reply at 6 (citation

omitted). That principle, however, has limits, and the Trust ran up against them long ago. The very

Policy on which the Trust based its Complaint flatly refutes the Trust’s claims, and it cannot

properly generate new bases for relief now. The Trust has failed to state a valid claim for relief,


which its Complaint relies. Sur-Reply at 3. The Trust cannot have it both ways, and its dizzying
changes of course belie the fatal flaw in its Complaint: no matter on which Policy the Trust fixes
its gaze at a given time, its claims do not fall within its coverage.
3
  Exhibit 1 also makes clear that such pollution is not covered unless it was “was accidental and
was neither expected not intended . . . .” Reply, Ex. 1, Sec. VII, Umbrella Liability Exclusions,
¶ 7, Endorsement No. 1.



                                                  2
 Case 2:19-cv-00401-JRG Document 32 Filed 03/30/20 Page 5 of 8 PageID #: 331



and its Complaint must therefore be dismissed.

II.    THE TRUST’S NEW ALLEGATIONS AND MISSTATEMENTS CANNOT
       DEFEAT GREENSTONE’S LEGALLY DISPOSITIVE ARGUMENTS.

       Nor can the Trust’s new basis for relief or misstatements alter the fact that various doctrines

apply to mandate dismissal. In its Sur-Reply, the Trust attempts to convince this Court that Maxus,

its predecessors, and OCC would have required a “crystal ball” in 1986 to “fathom” the existence

of potential liability associated with the Lister Site, to later be asserted by OCC against Maxus by

way of the indemnity provisions in the SPA. See Sur-Reply at 5. The Trust never needed a crystal

ball, because the Complaint (and SPA incorporated therein) establish that Maxus and its

predecessors were well-aware of its potential liability to OCC when it entered into the SPA. Maxus

knew about: (1) the Aetna Action, commenced by Diamond Shamrock in 1984; (2) the SPA’s

indemnity and carrier litigation provisions; (3) the EPA’s findings and superfund declaration with

respect to the Lister Site in 1983 and 1984; and finally (4) OCC’s indemnity suit against Maxus

filed in 2005. Reply at 7-8.

       The Trust attempts to apply a standard not found in any case law (the Trust cites to none)

that would require Maxus to have known the who, when, and indeed the exact chain of lawsuits

ultimately leading to Maxus’s obligation to pay OCC in order for the fortuity doctrine to apply

(and presumably, for laches to bar its claims). See Sur-Reply at 4, 5. But this is simply not so.

Insurance contracts do not cover damages resulting from an insured’s activities “which might

reasonably be expected to expose them to or result in liability.” Wesco Ins. Co. v. Layton, 725 F.

App’x 289, 293 (5th Cir. 2018) (citation omitted). Similarly, the certainties repeated by the Trust

in its Sur-Reply as required knowledge (e.g., Maxus “couldn’t fathom the nature or magnitude” of

OCC’s claim) need not have been known for its claims to be barred by laches due to its failure to

timely assert them. See Sur-Reply at 5; Warrantech, Corp. v. Steadfast Ins. Co., 210 S.W.3d 760,



                                                 3
 Case 2:19-cv-00401-JRG Document 32 Filed 03/30/20 Page 6 of 8 PageID #: 332



766 (Tex. App. 2006) (judgment need not be fixed before it was considered known loss); Thorne

v. Union Pac. Corp., 290 F. Supp. 3d 635, 644 (W.D. Tex. 2017) (laches barred claim that plaintiff

knew could lead to litigation). Furthermore, the stage of the proceedings here matters not, as this

case is anything but “typical” due to the long factual record already properly before this Court.

See Sur-Reply at 4; Reply at 5 n.5. In sum, the Trust’s own allegations demonstrate that its liability

to OCC meets the standards for both the fortuity doctrine and the doctrine of laches to bar its

claims, and its Sur-Reply does nothing to mend these defects in its Complaint.

III.       EVERY DOCUMENT GREENSTONE ATTACHED AND CITED IS PROPERLY
           BEFORE THIS COURT AT THE MOTION TO DISMISS STAGE.

           The Trust urges this Court to ignore Fifth Circuit precedent permitting this Court’s

consideration of each exhibit Greenstone cites in support of its Motion. See Sur-Reply at 1, n.1. In

addition to the facts set forth in the Complaint and any documents attached to the Complaint (there

were none), this court may properly consider: (1) matters of which judicial notice may be taken;

(2) “documents incorporated into the complaint by reference or integral to the claim;” (3) matters

of public record; and (4) prior court proceedings and records. Meyers v. Textron, Inc., 540 F. App’x

408, 409 (5th Cir. 2013); see also Jones v. Hartford Life & Accident Ins. Co., No. 2:16-CV-316,

2016 WL 5887601, at *1–2 (E.D. Tex. Oct. 7, 2016) (Gilstrap, J.) (dismissing insurance claimant’s

complaint based in part on documents attached to defendant’s motion to dismiss). Each exhibit,

and aforementioned legally permissible category into which it falls, is set forth below.

          Incorporated Into the Complaint by Reference or Integral to the Claim: Mot. Ex. B
           (SPA); Mot. Ex. F (Policy 22055); Reply Ex. 1 (Policy 22055); Mot. Ex. E (Maxus’s Ch.
           11 Plan).

          Judicial Notice/Public Record: Mot. Ex. A (2008 EPA Admin. Settlement); Mot. Ex. C
           (NJDEP Consent Judgment); Mot. Ex. D (2016 EPA Admin. Settlement).

          Prior Court Proceedings/Records: Aetna Action (also referenced in SPA); Reply Ex. 2
           (Fourth Am. Compl., N.J. Dept. of Envtl. Prot. v. OCC et al., ESX-L9868-05, (N.J. Super.



                                                  4
 Case 2:19-cv-00401-JRG Document 32 Filed 03/30/20 Page 7 of 8 PageID #: 333



        Sept. 28, 2012)); cited at Reply n.11 (Debtors’ Amended Disclosure Statement, In re
        Maxus Energy Corp. et al., No. 16-11501, D.E. 1232 (D. Del. Bankr. April 19, 2017).

       In light of the propriety of Greenstone’s reliance on these documents, necessitated by the

Trust’s barebones pleading, lacking a single attachment and setting forth nominal (and legally

insufficient) factual allegations, this Court should dismiss the Trust’s Complaint. Failure to do so

would only reward the Trust’s now-clear strategy: slowly unspool its thread of bare and ever-

changing assertions, bit by bit, in its endeavor to extract over half a billion dollars in coverage

from Greenstone, decades after its stale claims originated.



Dated: March 30, 2020                         Respectfully submitted,

                                              /s/ Edward Soto
                                              Edward Soto (admitted pro hac vice)
                                              Fla. Bar No. 0265144
                                              WEIL, GOTSHAL & MANGES LLP
                                              1395 Brickell Avenue, Suite 1200
                                              Miami, FL 33131
                                              Tel: (305) 577-3100
                                              Fax: (305) 374-7159
                                              Email: Edward.Soto@weil.com


                                               Lead Attorney for Defendant Greenstone
                                               Assurance, Ltd.




                                                 5
 Case 2:19-cv-00401-JRG Document 32 Filed 03/30/20 Page 8 of 8 PageID #: 334



                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court using CM/ECF on March 30, 2020. As such, the foregoing was served

electronically upon all counsel of record.


                                                   /s/ Edward Soto
                                                   Edward Soto




                                              6
